The Honorable Thomas G. Baker State Representative Route 1, Box 80 Alicia, AR 72410
Dear Representative Baker:
This is in response to your request for an opinion on the following question:
    What is the maximum time, in Arkansas, that a lien can be filed against crops?
As between the debtor and the creditor (the contracting parties), the provisions of the security agreement will govern.  Most provide for continuation of the lien until the debt is satisfied.
With regard to priority between creditors, assuming timely continuation statements are filed, there is no "maximum time" limit in Arkansas.  Article 9 of the Uniform Commercial Code governs resolution of this question.  (A.C.A. 4-9-401, et seq.). Section 4-9-402(1) provides that the filing of financing statements is effective for a period of five years.  Within the last six months of this period, the creditor may file a "continuation statement" and extend the perfection of the lien for another five years.  Succeeding continuation statements may be filed within the six months ending each five-year period. A.C.A.4-9-403(3).  There is no limitation upon how many continuation statements may be filed.
When there exists no further outstanding indebtedness, the creditor, upon written demand by the debtor, must send the debtor a termination statement. Thus, the "maximum time" a lien may be filed against crops is determined only by satisfaction of the underlying indebtedness where timely continuation statements are filed.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.